Opinion filed April 4, 2013




                                             In The


         Eleventh Court of Appeals
                                           __________

                                      No. 11-13-00074-CR
                                          __________

                        JOSEPH MARK CHARLES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                              On Appeal from the 238th District Court
                                      Midland County, Texas
                                  Trial Court Cause No. CR37408



                              MEMORANDUM OPINION
       Joseph Mark Charles has filed a pro se notice of appeal from his conviction for the
offense of intentionally causing serious injury to a child. We dismiss the appeal.
       The documents on file in this case indicate that Charles’s sentence was imposed on
August 25, 2011, that an untimely motion for new trial was filed on February 20, 2013, and that
a notice of appeal was first filed in the district clerk’s office on February 20, 2013. When the
appeal was filed in this court, we notified Charles by letter that the notice of appeal appeared to
be untimely filed. We requested that Charles respond on or before March 19, 2013, and show
grounds to continue this appeal. We also informed him that the appeal may be dismissed for
want of jurisdiction. Charles has not filed a response in this court.
       Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either (1) within
thirty days after the date that sentence is imposed in open court or (2) if the defendant timely
files a motion for new trial, within ninety days after the date that sentence is imposed in open
court. To be timely, a motion for new trial must be filed no later than thirty days after the date
sentence is imposed. TEX. R. APP. P. 21.4(a). A notice of appeal must be in writing and filed
with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1).
       The clerk’s record in this case reflects that Charles’s motion for new trial was not timely
filed. Consequently, Charles’s notice of appeal was due within thirty days of the date of his
sentencing. Charles filed his notice of appeal 545 days after his sentence was imposed; it was,
therefore, untimely. Absent a timely notice of appeal, this court lacks jurisdiction to entertain an
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). Because we
have no jurisdiction, we must dismiss the appeal.
       This appeal is dismissed for want of jurisdiction.


                                                                 PER CURIAM


April 4, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                  2